Citation Nr: 1010345	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to restoration of a 70 percent evaluation for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sinus disability, 
to include allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from August 1987 to November 
1987, and from March 2003 to August 2004.  The appellant had 
an additional period of active service beginning in May 2008.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision, which 
denied service connection for allergic rhinitis (claimed as a 
sinus condition), and a January 2008 rating decision, which 
reduced the appellant's rating for the service-connected PTSD 
from 70 percent to 50 percent, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.

The Board notes that a July 2008 rating decision of the RO in 
St. Louis, Missouri, found there was a clear and unmistakable 
error (CUE) in the January 2008 rating decision concerning 
the effective date of the reduction.  The July 2008 rating 
decision established that a decreased evaluation for PTSD of 
50 percent was effective May 1, 2008, instead of April 1, 
2008.  In an August 2008 substantive appeal, the appellant 
indicated his intent to appeal the reduction of the service-
connected PTSD evaluation.  Thus, the Board has jursidiction 
to adjudicate this appeal.

The issue of entitlement to an service connection for a sinus 
disability, to include allergic rhinitis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In November 2007, the RO notified the appellant of a 
proposed rating decision to reduce the evaluation for PTSD 
from a 70 percent schedular rating to a 50 percent schedular 
rating based on an improvement shown in his condition.

2. A rating decision dated in January 2008 reduced the 70 
percent schedular evaluation assigned for PTSD to 50 percent, 
effective April 1, 2008.

3.  A rating decision dated in July 2008 found a CUE in the 
January 2008 rating decision, and established an effective 
date of May 1, 2008, instead of April 1, 2008, for the 
reduction of the PTSD evaluation from 70 percent to 50 
percent.

3. At the time of the reduction, a 70 percent evaluation for 
the appellant's disability had been in effect since May 2006, 
less than five years.

4.  The evidence reflects that the appellant had an 
improvement of his service-connected PTSD so as to warrant a 
reduction in the assigned rating from 70 percent to 50 
percent.  


CONCLUSION OF LAW

The criteria for restoration of a 70 percent evaluation for 
PTSD have not been met.   38 U.S.C.A. § 1155, 5103(a), 5103A, 
5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 
4.6, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

There are specific notice requirements found in 38 C.F.R. § 
3.105(e) which are applicable to reductions of disability 
ratings.  The Board believes that those specific notice 
requirements take precedence over the more general notice 
requirements found in the VCAA.  The Court has referred to 
"the canon of interpretation that the more specific trumps 
the general."  See Zimick v. West, 11 Vet. App. 45, 51 
(1998) ("a more specific statute will be given precedence 
over a more general one . . . .") (quoting Busic v. United 
States, 446 U.S. 398, 406 (1980)); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 176-7 (2005).  The notice 
provisions of 38 C.F.R. § 3.105 will be discussed below.

The Board observes that all other appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  
The appellant has been ably represented by his service 
representative and has declined the option of a personal 
hearing.  The appellant was seen for an October 2007 VA 
psychological examination which was thorough, full and 
complete, as will be discussed further below.  In short, the 
Board believes that the issue was properly developed for 
appellate purposes.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Newhouse 
v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  PTSD Rating Reduction

The appellant has asserted that the January 2008 rating 
decision should not have reduced his PTSD rating from 70 
percent to 50 percent.  In considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  In the context of a rating reduction 
case, it must be shown by a preponderance of the evidence 
that the reduction was warranted. Brown, 5 Vet. App. at 421; 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

For the reasons detailed below, the Board concludes that the 
reduction in the assigned disability rating for the 
appellant's PTSD from 70 percent to 50 percent was done in a 
procedurally correct manner, and that the evidence does not 
demonstrate that a continuation of the 70 percent rating is 
appropriate.

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions; 38 C.F.R. § 3.105(e) states that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease in payment of compensation benefits being made, a 
rating proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

In the present case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the appellant, dated in November 2007, notified the appellant 
of the proposed reduction in his disability rating for his 
service-connected PTSD based on an improvement of his 
condition.  The letter included a copy of the November 2007 
proposed rating decision, and informed the appellant that he 
could submit additional evidence to show that the 
compensation payments should be continued at the then-current 
levels and that if no additional evidence was received within 
60 days, his disability evaluation would be reduced.  
Furthermore, the appellant was advised of his right to 
request a personal hearing "to present evidence or argument 
on any important point in your claim."  The appellant did 
not request a hearing, and the record indicates that he did 
not submit additional evidence.  Based on the foregoing, the 
Board finds that the appropriate due process requirements 
were correctly followed by the RO.

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) (2009) are not applicable in the 
instant case because they only apply to ratings which have 
been in effect for long periods at a sustained level (five 
years or more).  See Lehman v. Derwinski, 1 Vet. App. 339 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
VA regulations provide that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, an adequate re-examination that discloses improvement 
in the condition will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  The Board finds that actions taken by the RO 
throughout the reduction process culminating with the final 
reduction in the January 2008 rating decision demonstrate 
that 38 C.F.R. § 3.344 was given proper prior consideration.

The appellant was awarded service connection for PTSD and 
assigned a 70 percent disability rating, effective March 15, 
2006, the date the appellant filed his claim.  (See May 2006 
rating decision).  A November 2007 rating decision proposed a 
reduction of the PTSD disability rating from 70 percent to 50 
percent.  A January 2008 rating decision issued a final 
reduction of the PTSD disability rating from 70 percent to 50 
percent, effective April 1, 2008.  A July 2008 rating 
decision found a CUE with the January 2008 decision and 
changed the effective date of the reduction to May 1, 2008.  
Therefore, the appellant's 70 percent disability rating for 
PTSD was not in effect for five years when it was reduced to 
50 percent.  As such, any re-examination disclosing 
improvement in the appellant's service-connected disability 
would warrant a rating reduction.  38 C.F.R. § 3.344(c).  
However, in any rating reduction case, not only must it be 
determined that an improvement in disability has actually 
occurred, but also that that the improvement in disability 
actually reflects an improvement in the appellant's ability 
to function under the ordinary conditions of life and work.  
See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that 
VA must review the entire history of the veteran's 
disability, ascertain whether the evidence reflects an actual 
change in the disability, and ascertain whether the 
examination reports reflecting such change are based upon 
thorough examinations).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders. 38 C.F.R. § 4.130 
(2009).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination. Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

After careful review of the record, the Board concludes that 
improvement of the service-connected PTSD was shown at the 
time of the proposed rating reduction in November 2007.  The 
70 percent rating was initially assigned to the service-
connected PTSD based upon the findings of an April 2006 VA 
examination.  The April 2006 VA examination report indicated 
that the appellant met Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV) criteria for 
PTSD and continued to struggle with social and occupational 
functioning with deficiencies in most areas.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

The April 2006 VA examination report noted that the appellant 
had nightmares several times a month and intrusive memories 
about his time in Iraq on a daily basis.  The appellant 
reported having flashbacks when he was driving, especially 
when driving through overpasses.  He tended to avoid his 
thoughts, feelings and any conversations about Iraq.  He also 
had symptoms of hypervigilance, and described scanning roads 
for improvised explosive devises while driving.  The April 
2006 VA examination report indicated the appellant also had 
quite a bit of anxiety.  He had symptoms of depression and 
stated that he had crying episodes occurring two to three 
times per week during the past few weeks.  The appellant 
reported having some suicidal thoughts, but denied any plan 
to hurt himself.  He denied having any homicidal thoughts, 
except during a domestic violence incident with his wife.  He 
reported having a sense of emotional detachment or 
estrangement from others.  The appellant worked full time in 
a communications position, and was attempting to operate his 
own business as a home inspector with his brother.  The 
report indicated he had a loss of interest in significant 
activities and did not care about leisure activities.  The 
appellant was alert and oriented times three.  He had some 
trouble with recall memory, and he was able to remember only 
one out of three items after a couple of minutes.  The 
appellant's attention was fair to good, but his concentration 
showed some impairment.  The appellant reported that his 
biggest problem was concentration.  He would write everything 
down and obsessively check his lists.  

The April 2006 VA examination report reflects that the 
appellant had a Global Assessment Functioning (GAF) score of 
70.  GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 
(1994).  

The evidence of record discloses that the service-connected 
PTSD had improved at the time of the proposed reduction, and 
re-examination in October 2007 reflected such improvement.  
The October 2007 VA examiner found that the appellant's 
current PTSD signs and symptoms were chronic and moderate, 
and were better than his evaluation in April 2006.  The April 
2006 VA examination report indicated that the appellant had 
nightmares several times a month.  In contrast, the October 
2007 VA examination report indicated that the appellant no 
longer has nightmares as frequently and the dreams are no 
longer about Iraq.  In addition, the appellant reported that 
he did not experience intrusive memories as often as he did 
at the time of his April 2006 VA examination, when he 
experienced intrusive memories on a daily basis.  The VA 
examiner noted that the appellant's intrusive thoughts and 
nightmares were not about Iraq any more, but more about 
issues with his wife.  The appellant also reported that his 
hypervigilance had improved.  The October 2007 VA examiner 
noted that the appellant had a good relationship with some 
people at work, and he had no problem with recreation or 
leisure pursuits.  The appellant had reported looking forward 
to hunting season.  In contrast, the April 2006 VA 
examination report had indicated a loss of interest in 
significant activities.  While the April 2006 VA examination 
report indicated that the appellant tended to avoid thoughts 
and conversations about Iraq, the October 2007 VA examination 
report reflected that he was willing to go back to Iraq 
because he "misses the rush."  The October 2007 VA 
examination report and July 2007 VA treatment record 
indicated the appellant had less anxiety.  In his April 2006 
VA examination the appellant had reported having suicidal 
thoughts.  However, in the October 2007 VA examination he 
denied having suicidal thoughts.  Similarly, the appellant 
denied having suicidal thoughts in VA treatment records from 
July 2007, June 2007, March 2007, and December 2006, and in 
an August 2007 neuropsychology evaluation report.  

In the April 2006 VA examination, the appellant reported that 
his biggest problem was his concentration.  He would write 
everything down and obsessively check his lists.  In 
contrast, the October 2007 VA examination report indicates 
the appellant's concentration was fine.  A June 2007 VA 
treatment record indicated the appellant's concentration and 
memory were good.  The August 2007 neuropsychology evaluation 
report by R.W., Ph.D., indicated that the appellant's report 
of everyday forgetfulness was due to mood and fatigue-related 
concentration lapses.  R.W. found the appellant's responses 
were similar to other men who exaggerate their problems.  The 
October 2007 VA examination report indicated the appellant's 
recent memory was fair.  He could recall two out of three 
items after one minute, but she questioned his effort.  In 
the April 2006 VA examination, the appellant had remembered 
one out of three items after one minute.  

The Board finds that the October 2007 VA re-examination 
report was full and complete.  The VA examiner interviewed 
and evaluated the appellant.  The claims file was sent by the 
RO for review by the VA examiner.  Although the VA examiner 
did not state that she reviewed the claims folder, the 
October 2007 VA examination report cited information in the 
April 2006 VA examination report and was consistent with the 
documentation in the claims folder.  The VA examiner also 
cited an August 2007 neuropsychology evaluation from the 
appellant's treatment records.  

After reviewing the evidence the RO considered at the time of 
the rating decision, which reduced the PTSD rating, the Board 
finds that the October 2007 VA re-examination and VA 
treatment records from April 2006 to July 2007 demonstrate 
improvement in the appellant's service-connected PTSD.  In 
comparison to the April 2006 VA examination, the appellant 
reported having fewer nightmares and intrusive thoughts, and 
less anxiety in the October 2007 VA examination.  Although 
the April 2006 VA examination report had indicated the 
appellant had suicidal ideation, the October 2007 VA 
examination and VA treatment records from December 2006 to 
July 2007 indicate the appellant denied having suicidal 
ideation.  The appellant continued to be employed full time, 
operated a private business, and had good relationships with 
some people at work. The October 2007 VA examiner noted that 
the appellant had transient and mild problems with social 
interpersonal relationships.  The October 2007 VA examination 
report indicated the appellant had no problem with recreation 
or leisure pursuits, in contrast to the April 2006 VA 
examination where he expressed no interest in such 
activities.  Significantly, the October 2007 VA examination 
report reflected the appellant had a GAF score of 70 to 75.  
A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g. difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in schoolwork).  The October 2007 VA examination 
report findings are consistent with the VA treatment records.  

The Board finds that the evidence indicates the appellant had 
occupational and social impairment, but did not have 
deficiencies in most areas, one of the criteria required for 
a 70 percent rating.  He had some memory problems, impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining a relationship with his wife 
and children.  However, he did not have suicidal ideation, 
obsessive rituals which interfere with routine activities, 
illogical speech, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships.  Therefore, the reduction in rating from 70 
percent to 50 percent was supported by the evidence of record 
at the time of the rating reduction decision.  

In sum, based on the evidence of record at the time of the 
rating reduction decision, the Board finds that a 
preponderance of the evidence establishes that the 
appellant's PTSD was appropriately rated at 50 percent, and 
that the reduction from the previously assigned 70 percent 
rating by the RO was warranted and supported by the evidence 
of record.  See Brown, Kitchens, supra.  The appellant was 
afforded a full and complete evaluation of his PTSD in the 
October 2007 VA examination.  In the November 2007 rating 
decision and January 2008 rating decisions, the RO considered 
the October 2007 VA examination and VA treatment records from 
April 2006 to July 2007, which indicate the appellant's PTSD 
had improved.  The Board concludes that the reduction of the 
70 percent rating for the service-connected PTSD to 50 
percent, effective May 1, 2008, was proper.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to restoration of a 70 percent rating for PTSD is 
denied.



REMAND

The appellant has asserted that he has a sinus condition as a 
result of service.  Based upon its review of the appellant's 
claims folder, the Board finds there is a further duty to 
assist the appellant with his claim herein.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The appellant filed a claim for a sinus condition in March 
2006.  An April 2006 VA examination report indicated the 
appellant had a diagnosis of allergic rhinitis.  In a May 
2007 letter, D.T., M.D., stated that he treated the appellant 
for nasal, sinus, and allergy issues.  In an August 2007 
letter, Dr. D.T., noted that the appellant has chronic 
inflammatory rhinosinusitis.  A May 2008 VA treatment record 
indicated the appellant was treated for chronic rhinitis and 
sinusitis.  Although the evidence of record indicates the 
appellant has been diagnosed with allergic rhinitis, it is 
not clear whether the condition is chronic or seasonal.  
Therefore, an examination is necessary to identify an exact 
diagnosis of the appellant's sinus condition. 

In the August 2007 opinion, D.T., M.D., opined that it was 
more likely than not that the appellant's allergies and sinus 
issues were caused by his service exposures.  D.T., M.D., 
identified himself as an ear, nose, throat and allergy 
specialist who has worked with VA patients for the past ten 
years.  He noted that the appellant had no sinus nasal or 
allergy problems prior to his service in Iraq and had 
developed some sensitivities probably due to some very 
difficult to detect chemical exposure.  There was no 
indication that D.T., M.D., had reviewed the appellant's 
claims folder, and it appears that Dr. D.T.'s opinion was 
based entirely on the appellant's report of medical history.  
The opinion is a general statement, not supported by specific 
facts relating to the appellant's service.  The Board notes 
that a January 2004 memorandum from a commanding officer in 
the appellant's service treatment records indicates the 
appellant may have been exposed to chemical contamination in 
October 2003.  However, this incident is not referenced by 
Dr. D.T. in the opinion.  Determinations as to the inception 
of disabilities should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).  As the opinion by D.T., 
M.D., was based entirely on the appellant's report of medical 
history and not supported by specific rationale, the Board 
finds it is not adequate upon which to reach a decision.

The appellant was seen for a VA examination in April 2006 to 
determine whether the appellant has a sinus condition as a 
result of service.  The VA examiner noted that in a June 1995 
Report of Medical History for the National Guard, the 
appellant had reported having had hay fever from June to 
August.  However, the VA examiner failed to note that the 
appellant had reported having hay fever from age 5 to age 12, 
not as an adult.  Significantly, all of the appellant's 
National Guard Medical Examination Reports and other Reports 
of Medical History prior to active service, including reports 
from May 1987, October 1991, and September 2001, indicated 
his nose and sinuses were normal.    

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, like the appellant, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).  History provided by the veteran of the 
pre-service existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  As no sinus 
conditions were noted in the appellant's examination reports 
prior to active service, the presumption of sound condition 
attaches to the appellant's sinuses.  

The April 2006 VA examiner incorrectly found that the 
appellant's sinus condition preexisted service.  
Consequently, the examiner did not consider whether the 
appellant's allergic rhinitis was caused by service.  In 
addition, although the VA examiner noted that the appellant 
was treated for sinusitis in April 2004, which was in 
service, she erroneously stated that the appellant was not 
medically treated for sinus problems during deployment in 
service.  Further, in support of the opinion that allergic 
rhinitis was not aggravated by service, the VA examiner noted 
that the appellant was aboard a ship during deployment.  
However, the appellant's DD Form 214 indicates his military 
service occupation (MOS) was motor transport in the Army, and 
a March 2006 personnel action indicates the appellant was 
recommended for the Combat Action Badge for personally 
engaging or being engaged by the enemy in April 2004 in Iraq.  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
As the April 2006 VA examination failed to address whether 
the appellant's allergic rhinitis was etiologically related 
to service and contained several factual errors, it was not 
adequate.  In light of the foregoing, the Board finds that a 
remand is necessary to obtain an additional medical opinion. 
38 C.F.R. § 3.159(c)(4) (2009).

A May 2008 Activation Order, indicates the appellant had an 
additional period of active duty beginning in June 2008.  A 
July 2008 VA treatment record noted that the appellant 
anticipated being on active duty for about a year.  The 
service treatment records from the appellant's period of 
active duty beginning in June 2008 and any VA treatment 
records from July 2008 to present should be associated with 
the claims folder.  
 
Accordingly, the case is REMANDED for the following action:

1. Obtain official verification, and 
identify the exact dates and type (i.e. 
active duty, active duty for training or 
inactive duty training), of the Veteran's 
military service beginning in June 2008.  
Obtain the appellant's service treatment 
records for his period of military service 
beginning in June 2008.  If no records are 
available, the claims folder must indicate 
this fact.    

2.  Obtain all of the appellant's VA 
treatment records from July 2008 to 
present.  If no records are available, the 
claims folder must indicate this fact.    

3.  After obtaining any service treatment 
records and VA treatment records, schedule 
the appellant for a VA examination to 
determine the following:

*	Identify all sinus conditions, and 
specify whether the conditions are 
chronic or seasonal.  

*	Determine whether it is at least as 
likely as not that any diagnosed 
sinus condition, to include allergic 
rhinitis, is etiologically related to 
service, to include the April 2004 
in-service treatment for sinusitis 
and/or the October 2003 possible 
exposure to chemical contamination.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for all opinions 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for a sinus disability, to 
include allergic rhinitis.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


